     Case 4:20-cv-01048 Document 24 Filed on 10/06/20 in TXSD Page 1 of 1




                                HEARING MINUTES

Cause No:         4:20-cv-01048
Style:            Raza v. Williams et al
Hearing Type: Motion Hearing


Appearances:
Counsel                                      Representing
Sean Palavan                                 Plaintiff, Kaneez Raza

Andrew Pratka                                Defendants, Billy Williams, Melissa
                                             Parker, LLC, Averitt Transport, LLC


Date: October 6, 2020                        Court Reporter: Metzger
Time: 10:52–10:57 A.M.                       Law Clerk: E. Seaman


At the hearing, the following rulings were made as stated on the record:


   1. Motion hearing was held regarding Plaintiff’s Motion to Determine

         Applicability of Tex. Civ. Prac. & Rem. Code § 18.001. Dkt. 13.

   2. Plaintiff’s Motion is DENIED.
